United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Linthicum, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
No appearance, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 07-1631
Issued: April 9, 2008

Oral Argument March 12, 2008

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
Appellant filed his appeal with the Board on May 30, 2007 from an April 23, 2007
decision of the Office of Workers’ Compensation Programs finding an overpayment of
compensation and that he was at fault in its creation.
The Office accepted that on April 18, 2004 appellant, than a 24-year-old luggage
screener, sustained a lumbar sprain while lifting luggage. He stopped work and did not return.
Appellant received compensation for total disability from June 13, 2004 to November 6, 2005.
He began full-time private-sector employment on May 1, 2006.
In its April 23, 2007 decision, the Office found that appellant accepted $3,780.21 in
unauthorized compensation for the period May 1 to July 8, 2006 as he received compensation for
total disability while working. The Office further found appellant at fault in creation of the
overpayment and that the overpayment was not subject to waiver.
On review of the case record submitted by the Office, the Board finds that the record is
incomplete. The Office asserts that a $3,780.21 overpayment of compensation was created in
appellant’s case for the period May 1 to July 8, 2006. However, the case record as submitted to
the Board contains payment logs only for the period June 13, 2004 to November 6, 2005. The
Board cannot ascertain the amount of compensation appellant was paid for the asserted period of

overpayment. Therefore, the fact and amount of the overpayment cannot be established from the
current case record.
Also, the Office has not established that appellant had any earnings for the period May 1
to July 8, 2006. The record contains a June 30, 2006 letter from appellant’s private employer,
stating that he had worked for the past four to six months in real estate development with a stated
annual salary. While this letter is evidence of employment, it does not contain evidence of any
actual weekly or monthly earnings. There are no pay stubs or other evidence of record showing
that appellant had earnings during the asserted period of overpayment.
The Board finds that the evidence does not establish that appellant received either
compensation or earnings from May 1 to July 8, 2006. Therefore, the Office has not met its
burden of proof in establishing an overpayment of compensation for that period.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 23, 2007 is reversed.
Issued: April 9, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

2

